TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2019



                                     NO. 03-18-00434-CV


                               Wichita County, Texas, Appellant

                                                v.

                  Environmental Engineering & Geotechnics, Inc., Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, TRIANA
           AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
                   REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE TRIANA;
        CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the district court on June 21, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, this Court: affirms the portion of the district court’s order directing

Wichita County to pay Environmental Engineering & Geotechnics, Inc.’s (EEG’s) scanning

expense totaling $3,711.39; reverses the portion of the district court’s order directing the County

to pay EEG $92.50 and renders judgment that EEG take nothing for the block-billed time spent

prior to April 25, 2018; and reverses the remaining portion of the district court’s order directing

the County to pay EEG $7,480.00 for the executives’ block-billed time. We remand this cause
for further proceedings consistent with this Court’s opinion. Appellee shall pay all costs relating

to this appeal, both in this Court and in the court below.